Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 12-31 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US Patent Application Publication 2014/0185129), herein after referred to as Kim.
Regarding independent claim 1, Kim discloses a display apparatus (abstract), comprising: 
a transparent pixel matrix viewable by a user from a main viewing point along a predetermined main viewing direction (figure 1 reference transparent display unit 110 (also shown in figures 2a as 210, figure 4 as 420, figure 10 as 1010, and figure 14 as 1410) with depicted viewing direction as described in paragraphs [0039]-[0048] describing a front surface ([0048]) viewed by a user to recognize an image displayed by the display apparatus 100 and view behind the display apparatus 100 ([0040]). Figure 4 depicts a single pixel of the transparent display unit 420 comprising TFTs T1 and T2. Figure 10 depicts transparent display unit 1010 comprising a set/segment of pixels 1012.); 
a screening layer with individually switchable segments arranged, viewed along the main viewing direction, behind the pixel matrix (Figure 1 reference light control unit 120 (also shown in figures 2a as 230, figure 3 as 300, figure 4 as 430, figure 10 as 1020, and figure 14 as 1450)  disposed behind (in the viewing direction) transparent display unit 110. Figure 4 reference individually switchable TFT T3 representing a segment of light control unit 420. Figure 10 depicts the segment to correspond to one light control unit pixel 1022 which corresponds to (by being directly behind) a set of transparent display unit pixels 1012 as described in paragraphs [0141]-[0142].), wherein each of the segments are switchable with respect to their transparency between a minimum value and a maximum value (Figure 3 (a) depicts black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.; and 
a control circuit configured (Figure 4 reference processing unit 410, timing controller 421, power supply unit 424, scan driving unit 423, data driving unit 422 all utilized to operate the transparent display unit 420 as described in paragraphs [0086]-[0095]. Figure 5 depicts a block diagram of processing unit 510, control unit 515, input unit 560, and driving unit 520 to operate the transparent display unit 540 as described in paragraphs [0100]-[0107]. The listed components interpreted together or individually in correspondence to one another as “a control circuit”.) to: 
display a graphic object on the pixel matrix (Figure 1 reference graphic object 115 displayed via transparent display unit 110 described in paragraph [0049] and [0051] as an image displayed on the display unit 110. Figure 4 and paragraph [0091] describes controller 421, scan driving unit 423, and data driving unit 422 to be utilized for control on the basis of the image (graphic object). Figure 5 and paragraphs [0101] and [0105] to improve visibility of the image including an extracted object of the input video for display via control unit 515, processing unit 510, and driving unit 520. Figures 7-9 depict graphic object 710, 810, and 910 on the transparent display unit.), and 
select the graphic object displayed on the pixel matrix based on an input by the user and to signal, viewed along the main viewing direction, that the graphic object is currently selected (Paragraphs [0103]-[0106] describes first through fourth modes which may be selected by the user when necessary. Figure 5 reference input unit 560 described in paragraph [0107] to operate the control unit via selections through the input unit 560. Please note this regards an interpretation of a display mode selection for visibility and selecting graphic objects to reflect the display mode selected. The current application’s originally filed specification infers this selection to regard a user input intent to perform a function via selection of the single graphic object of the plurality of graphic objects and to perform an operation depicting a change to reflect to the user that said graphic object is selected for the intended function. In so far as this claim no such details are present enabling a broader interpretation of display modes to select graphic objects by manual input from a user. It is noted paragraph [0156] of prior art Kim describes an example of information to be displayed including an icon such as a button for performing a specific function (a button inherently includes the ability of user selection).), by: 
operating a first segment among the segments which is arranged behind the selected graphic object as a selection segment, with the minimum value of transparency or with the maximum value of transparency, and 
operating a second segment among the segments as a background segment in a complementary fashion with respect to the selection segment, with the maximum value of transparency or with the minimum value of transparency (There are multiple issues with the claim language of the first and second segments. While not indefinite the issues lead to broader scopes of interpretation than probably intended. First, there is no temporal order claimed. The first and second segments may be operated to their respective maximum or minimum values of transparency at different times or the same time. Second, “a complimentary fashion” does not include an inherent definition. Therefore, simply that the first and second segments may operate together may be interpreted to be “complimentary”. If complimentary regards details of the physical relationship, temporal, and/or transparency values such details must be claimed to define “complimentary” or replace the word “complimentary”. Third, the first segment is claimed to be operated “with the minimum value of transparency or with the maximum value of transparency” while the second segment is claimed to be operated “with the maximum value of transparency or with the minimum value of transparency”. Technically this describes the first and second segments may both be the same minimum or maximum value or different. However, the order of the claim language implied that the second segment is intended to not be the same value as the first segment and be the other of the maximum or minimum value. It is suggested further amend the claim to add that the second segment is not equal to the same value of transparency as the first segment. In regards to prior art Kim, in view of the plurality of issues described above: the broadest most reasonable scope of interpretation regards figures 7-10 depicting segments/pixels 1022 with selective maximum transparency (unshaded) and minimum transparency (shaded) either simultaneously or at different times, selected based on the selected display mode. For example figure 9 depicts a single moment of time wherein first segments in area 922 comprise the minimum value of transparency (shaded/not transparent) and second segments that are not in areas 922 or 924 are set to the maximum value of transparency (fully transparent) as described in paragraphs [0137]-[0138].).  
Regarding claim 13, Kim discloses the display apparatus according to claim 12, wherein 
at least some or all of the segments are switchable with respect to their transparency to an intermediate value which lies between the minimum value and the maximum value (Figure 9 reference segments/pixels in surrounding area 924 described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 (intermediate). Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.), and 
the control circuit is configured to signal, viewed along the main viewing direction, that the graphic object is currently selected, by operating a third segment arranged between the selection segment and the background segment as an intermediate segment, with the intermediate value of transparency (Figure 9 reference segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924.).  
Regarding claim 14, Kim discloses the display apparatus according to claim 13, wherein the control circuit is configured to operate the first segment with the minimum value of transparency, the third segment with the intermediate value of transparency, and the second segment with the maximum value of transparency, such that a transparency of the first, third, and second segments increases in a step-wise manner in at least two steps (Figure 9 reference segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be gradual (a description of stepwise)).  
Regarding claim 15, Kim discloses the display apparatus according to claim 13, wherein the control circuit is configured to operate a plurality of segments among the segments as intermediate segments with different intermediate values of transparency (Paragraph [0131] describes the lattice shape depiction in figures 7-9 to specifically regard pixels (interpreted to be the segments). Therefore, the depicted area 924 covering a plurality of lattice shapes includes a plurality of pixels/segments among the segments/pixels. Figure 9 reference segments/pixels in surrounding area 924 described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 (intermediate).).  
Regarding claim 16, Kim discloses the display apparatus according to claim 12, wherein the control circuit is configured to operate each of the segments as a background segment if there is no selected graphic object (Paragraph [0103] describes a first mode to maximize transparency wherein the light control unit is set to a transmissive state (all segments/whole control unit).).  
Regarding claim 17, Kim discloses the display apparatus according to claim 13, wherein 
the control circuit is configured to display a plurality of graphic objects on the pixel matrix and to change the selected graphic object according to an input by the user (Figures 7-9 reference graphic objects 710, 810, and 910 depicted as a symbol and additionally text (the L and G may also be seen as individual graphic objects)(also the segments/pixels themselves may be interpreted as graphic objects).), and 
in response to a selection of a second graphic object among the plurality of graphic objects, the control circuit is configured to display on the pixel matrix the selected second graphic object in a spatially fixed manner and to set the transparency of the segments of the screening layer based on a position of the selected second graphic object (Paragraphs [0103]-[0106] describes first through fourth modes selected by a user which selects all segments to have transparency set in accordance with the selected mode as depicted in figures 7-9 reference segments/pixels in areas 720, 820, and 920 set according to position of the graphic objects 710, 810, and 910 respectively.).  
Regarding claim 18, Kim discloses the display apparatus according to claim 13, wherein 
the control circuit is configured to display a plurality of graphic objects on the pixel matrix and to change the selected graphic object according to an input by the user (Paragraph [0103] describes the selected first mode to display the graphic object on the transparent display unit/pixel matrix when the light control unit is set to a transmissive state. This would change from, for example, a fourth mode (paragraph [0106] wherein the graphic object is displayed on the light control unit instead of the transparent display unit/pixel matrix. Figure 14 reference menu 1426 and icon 1424 described in paragraph [0164] to be part of a word processor program. Figure 15 and paragraph [0173] describes the use of a touch screen for use with the embodiments disclosed by the present invention. Describing the graphic objects of a word processor program may be utilized with a touch input in the first mode (full transparency of segments/pixels of the light controlling unit).), and 
in response to a selection of a second graphic object among the plurality of graphic objects, the control circuit is configured to operate the selection segment, the intermediate segment, and the background segment in an unchanged manner and to display on the pixel matrix the selected second graphic object in front of the selection segment (Figure 14 reference menu 1426 and icon 1424 described in paragraph [0164] to be part of a word processor program. Figure 15 and paragraph [0173] describes the use of a touch screen for use with the embodiments disclosed by the present invention. Describing the graphic objects of a word processor program may be utilized with a touch input in the first mode (full transparency of segments/pixels of the light controlling unit).).  
Regarding claim 19, Kim discloses the display apparatus according to claim 12, wherein a respective surface area of the segments corresponds to an overall surface area of an individual pixel or of a plurality of pixels of the pixel matrix (figure 10 reference one light control unit pixel 1022 corresponds to a plurality/set of transparent display unit pixels 1012 as described in paragraph [0141]).  
Regarding claim 20, Kim discloses the display apparatus according to claim 19, wherein each of the segments corresponds to a respective graphic object displayable by the pixel matrix (figures 7-9 reference graphic objects 710, 810, and 910 corresponding to segments in areas 720, 820, and 920 respectively).  
Regarding claim 21, Kim discloses the display apparatus according to claim 12, wherein the segments are monochrome at a respective point in time (figure 3 reference light control unit 300 comprising black charged particles with no colored charged particles describing a monochrome display).  
Regarding independent claim 22, Kim discloses a motor vehicle (paragraphs [0007], [0178], and [0179] describes the transparent display to be utilized as a window glass of a vehicle), comprising: 
a chassis (a chassis is a well known inherent component of a motor vehicle); 
a trim surface (a trim surface is also a well known inherent component of a motor vehicle); and 
a display apparatus (figure 1 reference display apparatus 100), including: 
a transparent pixel matrix viewable by a user from a main viewing point along a predetermined main viewing direction (figure 1 reference transparent display unit 110 (also shown in figures 2a as 210, figure 4 as 420, figure 10 as 1010, and figure 14 as 1410) with depicted viewing direction as described in paragraphs [0039]-[0048] describing a front surface ([0048]) viewed by a user to recognize an image displayed by the display apparatus 100 and view behind the display apparatus 100 ([0040]). Figure 4 depicts a single pixel of the transparent display unit 420 comprising TFTs T1 and T2. Figure 10 depicts transparent display unit 1010 comprising a set/segment of pixels 1012.); 
a screening layer with individually switchable segments arranged, viewed along the main viewing direction, behind the pixel matrix (Figure 1 reference light control unit 120 (also shown in figures 2a as 230, figure 3 as 300, figure 4 as 430, figure 10 as 1020, and figure 14 as 1450)  disposed behind (in the viewing direction) transparent display unit 110. Figure 4 reference individually switchable TFT T3 representing a segment of light control unit 420. Figure 10 depicts the segment to correspond to one light control unit pixel 1022 which corresponds to (by being directly behind) a set of transparent display unit pixels 1012 as described in paragraphs [0141]-[0142].), wherein each of the segments are switchable with respect to their transparency between a minimum value and a maximum value (Figure 3 (a) depicts black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.; and 
a control circuit configured (Figure 4 reference processing unit 410, timing controller 421, power supply unit 424, scan driving unit 423, data driving unit 422 all utilized to operate the transparent display unit 420 as described in paragraphs [0086]-[0095]. Figure 5 depicts a block diagram of processing unit 510, control unit 515, input unit 560, and driving unit 520 to operate the transparent display unit 540 as described in paragraphs [0100]-[0107]. The listed components interpreted together or individually in correspondence to one another as “a control circuit”.) to: 
display a graphic object on the pixel matrix (Figure 1 reference graphic object 115 displayed via transparent display unit 110 described in paragraph [0049] and [0051] as an image displayed on the display unit 110. Figure 4 and paragraph [0091] describes controller 421, scan driving unit 423, and data driving unit 422 to be utilized for control on the basis of the image (graphic object). Figure 5 and paragraphs [0101] and [0105] to improve visibility of the image including an extracted object of the input video for display via control unit 515, processing unit 510, and driving unit 520. Figures 7-9 depict graphic object 710, 810, and 910 on the transparent display unit.), and 
select the graphic object displayed on the pixel matrix based on an input by the user and to signal, viewed along the main viewing direction, that the graphic object is currently selected (Paragraphs [0103]-[0106] describes first through fourth modes which may be selected by the user when necessary. Figure 5 reference input unit 560 described in paragraph [0107] to operate the control unit via selections through the input unit 560. Please note this regards an interpretation of a display mode selection for visibility and selecting graphic objects to reflect the display mode selected. The current application’s originally filed specification infers this selection to regard a user input intent to perform a function via selection of the single graphic object of the plurality of graphic objects and to perform an operation depicting a change to reflect to the user that said graphic object is selected for the intended function. In so far as this claim no such details are present enabling a broader interpretation of display modes to select graphic objects by manual input from a user. It is noted paragraph [0156] of prior art Kim describes an example of information to be displayed including an icon such as a button for performing a specific function (a button inherently includes the ability of user selection).), by: 
operating a first segment among the segments which is arranged behind the selected graphic object as a selection segment, with the minimum value of transparency or with the maximum value of transparency, and 
operating a second segment among the segments as a background segment in a complementary fashion with respect to the selection segment, with the maximum value of transparency or with the minimum value of transparency (There are multiple issues with the claim language of the first and second segments. While not indefinite the issues lead to broader scopes of interpretation than probably intended. First, there is no temporal order claimed. The first and second segments may be operated to their respective maximum or minimum values of transparency at different times or the same time. Second, “a complimentary fashion” does not include an inherent definition. Therefore, simply that the first and second segments may operate together may be interpreted to be “complimentary”. If complimentary regards details of the physical relationship, temporal, and/or transparency values such details must be claimed to define “complimentary” or replace the word “complimentary”. Third, the first segment is claimed to be operated “with the minimum value of transparency or with the maximum value of transparency” while the second segment is claimed to be operated “with the maximum value of transparency or with the minimum value of transparency”. Technically this describes the first and second segments may both be the same minimum or maximum value or different. However, the order of the claim language implied that the second segment is intended to not be the same value as the first segment and be the other of the maximum or minimum value. It is suggested further amend the claim to add that the second segment is not equal to the same value of transparency as the first segment. In regards to prior art Kim, in view of the plurality of issues described above: the broadest most reasonable scope of interpretation regards figures 7-10 depicting segments/pixels 1022 with selective maximum transparency (unshaded) and minimum transparency (shaded) either simultaneously or at different times, selected based on the selected display mode. For example figure 9 depicts a single moment of time wherein first segments in area 922 comprise the minimum value of transparency (shaded/not transparent) and second segments that are not in areas 922 or 924 are set to the maximum value of transparency (fully transparent) as described in paragraphs [0137]-[0138].), 
wherein a free space or the trim surface (please note by stating “a free space or the trim surface” this effectively removes all patentable weight and/or the requirement of a trim surface at all) is disposed behind the display apparatus and is viewable through the display apparatus, along the main viewing direction, according to an operation of the switchable segments (paragraph [0049] describes visibility behind the display apparatus 100 through transparent display unit 110 (and light control unit 120 which comprises the segments described for example by the first mode in paragraph [0103])).  
Regarding claim 23, Kim discloses the motor vehicle according to claim 22, wherein 
at least some or all of the segments are switchable with respect to their transparency to an intermediate value which lies between the minimum value and the maximum value (Figure 9 reference segments/pixels in surrounding area 924 described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 (intermediate). Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency.), and 
the control circuit is configured to signal, viewed along the main viewing direction, that the graphic object is currently selected, by operating a third segment arranged between the selection segment and the background segment as an intermediate segment, with the intermediate value of transparency (Figure 9 reference segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924.).  
Regarding claim 24, Kim discloses the motor vehicle according to claim 23, wherein 
the control circuit is configured to operate the first segment with the minimum value of transparency, the third segment with the intermediate value of transparency, and the second segment with the maximum value of transparency, such that a transparency of the first, third, and second segments increases in a step-wise manner in at least two steps (Figure 9 reference segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be gradual (a description of stepwise)).  
Regarding claim 25, Kim discloses the motor vehicle according to claim 23, wherein the control circuit is configured to operate a plurality of segments among the segments as intermediate segments with different intermediate values of transparency (Paragraph [0131] describes the lattice shape depiction in figures 7-9 to specifically regard pixels (interpreted to be the segments). Therefore, the depicted area 924 covering a plurality of lattice shapes includes a plurality of pixels/segments among the segments/pixels. Figure 9 reference segments/pixels in surrounding area 924 described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 (intermediate).).  
Regarding claim 26, Kim discloses the motor vehicle according to claim 22, wherein the control circuit is configured to operate each of the segments as a background segment if there is no selected graphic object (Paragraph [0103] describes a first mode to maximize transparency wherein the light control unit is set to a transmissive state (all segments/whole control unit).).  
Regarding claim 27, Kim discloses the motor vehicle according to claim 23, wherein 
the control circuit is configured to display a plurality of graphic objects on the pixel matrix and to change the selected graphic object according to an input by the user (Figures 7-9 reference graphic objects 710, 810, and 910 depicted as a symbol and additionally text (the L and G may also be seen as individual graphic objects)(also the segments/pixels themselves may be interpreted as graphic objects).), and 
in response to a selection of a second graphic object among the plurality of graphic objects, the control circuit is configured to display on the pixel matrix the selected second graphic object in a spatially fixed manner and to set the transparency of the segments of the screening layer based on a position of the selected second graphic object (Paragraphs [0103]-[0106] describes first through fourth modes selected by a user which selects all segments to have transparency set in accordance with the selected mode as depicted in figures 7-9 reference segments/pixels in areas 720, 820, and 920 set according to position of the graphic objects 710, 810, and 910 respectively.).  
Regarding claim 28, Kim discloses the motor vehicle according to claim 23, wherein 
the control circuit is configured to display a plurality of graphic objects on the pixel matrix and to change the selected graphic object according to an input by the user (Paragraph [0103] describes the selected first mode to display the graphic object on the transparent display unit/pixel matrix when the light control unit is set to a transmissive state. This would change from, for example, a fourth mode (paragraph [0106] wherein the graphic object is displayed on the light control unit instead of the transparent display unit/pixel matrix. Figure 14 reference menu 1426 and icon 1424 described in paragraph [0164] to be part of a word processor program. Figure 15 and paragraph [0173] describes the use of a touch screen for use with the embodiments disclosed by the present invention. Describing the graphic objects of a word processor program may be utilized with a touch input in the first mode (full transparency of segments/pixels of the light controlling unit).), and 
in response to a selection of a second graphic object among the plurality of graphic objects, the control circuit is configured to operate the selection segment, the intermediate segment, and the background segment in an unchanged manner and to display on the pixel matrix the selected second graphic object in front of the selection segment (Figure 14 reference menu 1426 and icon 1424 described in paragraph [0164] to be part of a word processor program. Figure 15 and paragraph [0173] describes the use of a touch screen for use with the embodiments disclosed by the present invention. Describing the graphic objects of a word processor program may be utilized with a touch input in the first mode (full transparency of segments/pixels of the light controlling unit).).  
Regarding claim 29, Kim discloses the motor vehicle according to claim 22, wherein the selection segment has an area greater than an area of pixels of the pixel matrix which display the selected graphic object (figure 10 reference one light control unit pixel 1022 corresponds to a plurality/set of transparent display unit pixels 1012 as described in paragraph [0141]).
Regarding claim 30, Kim discloses the motor vehicle according to claim 23, wherein the first, third, and second segments are arranged in a direction perpendicular to the main viewing direction (Paragraph [0131] describes the lattice shape depiction in figures 7-9 to specifically regard pixels (interpreted to be the segments). The pixels arranged in a matrix perpendicular to the viewing direction.).  
Regarding independent claim 31, Kim discloses a method for operating a display apparatus (abstract), comprising: 
displaying, by a control circuit (Figure 4 reference processing unit 410, timing controller 421, power supply unit 424, scan driving unit 423, data driving unit 422 all utilized to operate the transparent display unit 420 as described in paragraphs [0086]-[0095]. Figure 5 depicts a block diagram of processing unit 510, control unit 515, input unit 560, and driving unit 520 to operate the transparent display unit 540 as described in paragraphs [0100]-[0107]. The listed components interpreted together or individually in correspondence to one another as “a control circuit”.), a graphic object, on a transparent pixel matrix (Figure 1 reference graphic object 115 displayed via transparent display unit 110 (also shown in figures 2a as 210, figure 4 as 420, figure 10 as 1010, and figure 14 as 1410) described in paragraph [0049] and [0051] as an image displayed on the display unit 110. Figure 4 and paragraph [0091] describes controller 421, scan driving unit 423, and data driving unit 422 to be utilized for control on the basis of the image (graphic object). Figure 5 and paragraphs [0101] and [0105] to improve visibility of the image including an extracted object of the input video for display via control unit 515, processing unit 510, and driving unit 520. Figures 7-9 depict graphic object 710, 810, and 910 on the transparent display unit.); 
selecting the graphic object displayed on the pixel matrix based on an input by a user (Paragraphs [0103]-[0106] describes first through fourth modes which may be selected by the user when necessary. Figure 5 reference input unit 560 described in paragraph [0107] to operate the control unit via selections through the input unit 560. Please note this regards an interpretation of a display mode selection for visibility and selecting graphic objects to reflect the display mode selected. The current application’s originally filed specification infers this selection to regard a user input intent to perform a function via selection of the single graphic object of the plurality of graphic objects and to perform an operation depicting a change to reflect to the user that said graphic object is selected for the intended function. In so far as this claim no such details are present enabling a broader interpretation of display modes to select graphic objects by manual input from a user. It is noted paragraph [0156] of prior art Kim describes an example of information to be displayed including an icon such as a button for performing a specific function (a button inherently includes the ability of user selection).); and 
operating a screening layer with individually switchable segments, viewed along a main viewing direction, behind the pixel matrix (Figure 1 reference light control unit 120 (also shown in figures 2a as 230, figure 3 as 300, figure 4 as 430, figure 10 as 1020, and figure 14 as 1450)  disposed behind (in the viewing direction) transparent display unit 110. Figure 4 reference individually switchable TFT T3 representing a segment of light control unit 420. Figure 10 depicts the segment to correspond to one light control unit pixel 1022 which corresponds to (by being directly behind) a set of transparent display unit pixels 1012 as described in paragraphs [0141]-[0142].), wherein the segments are switchable with respect to their transparency between a minimum value, a maximum value, and an intermediate value (Figure 3 (a) depicts black charged particles 370 to shield incident light interpreted to be the minimum value of transparency (not transparent) as described in paragraph [0082]. Figure 3 (b) depicts black charged particles 370 to transmit incident light to be a transmissive or transparent state (maximum value of transparency) as described paragraph [0083]. Paragraphs [0084]-[0085] describes transmittance to be variable such that only a part of the incident light is transmitted describing a level between the minimum and maximum values of transparency (intermediate).), such that when the graphic object is selected, a first segment among the segments which is arranged behind the selected graphic object is operated as a selection segment with the minimum value of transparency, a second segment among the segments is operated as a background segment with the maximum value of the transparency, and a third segment among the segments, which is arranged between the selection segment and the background segment, is operated as an intermediate segment with the intermediate value of the transparency (figure 9 depicts a single moment of time wherein first segments in area 922 comprise the minimum value of transparency (shaded/not transparent) and second segments that are not in areas 922 or 924 are set to the maximum value of transparency (fully transparent), and segments/pixels in surrounding area 924 (between segments 922 and segments outside of 922 and 924) described in paragraph [0138] to be higher in transmittance than the minimum value in area 922 and lower in transmittance than segments outside of areas 922 or 924 as described in paragraphs [0137]-[0138].).

Conclusion
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622